COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-16-00047-CV
Style:                              In re MarOpCo, Inc.


Date motion filed:                  March 1, 2016
Type of motion:                     Unopposed Motion to Withdraw as Counsel for Relator
Party filing motion:                Barry Abrams, Susan L. Bickley, and Josh A. Huber, with the firm of Blank Rome LLP
Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The motion to withdraw as relator’s counsel of Barry Abrams, Susan L. Bickley, and Josh A. Huber, with the
          firm of Blank Rome LLP, is granted. See TEX. R. APP. P. 6.5(d). The Clerk of this Court is directed to note on the
          docket counsel’s withdrawal from representing relator.



Judge's signature:       /s/ Terry Jennnings
                         



Date: _March 8, 2016